AO 245B (Rev. 05/15/2018) Judgment in a Cri1ninal Petty Case (Modified)                                                                    Page I ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                v.                                             (For Offenses C01111nitted On or After Noven1ber 1, 1987)


                       RICARDO GARCIA (2)                                      Case Number: 3:18CR4296-MDD

                                                                               Re be cc a Fish
                                                                               Defendant's Attorney


REGISTRATION NO. 72146298
                                                                                                                   OCT 2 4 2018
THE DEFENDANT:
                                                                                                        CLERK, U.S. DISTRICT COURT
 lZJ pleaded guilty to count( s) I of Superseding Misdemeanor Information
 D was found guilty to count( s)                                                                                                           DEPUTY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                Count Number(s)
18:3                              ACCESSORY AFTER THE FACT (Misdemeanor)                                           ls


 D The defendant has been found not guilty on count( s)
                                                                          ~~~~~~~~~~~~~~~~~~~




 liU Count(s) COMPLAINT/FELONY INFO.                                            dismissed on the motion of the United States.


                                           IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a tenn of:

                                                                 TIME SERVED


lZI Assessment: $10 REMITTED
 lZI Fine: NONE
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.
                                                              October 23 2018
                                                                           Date oflmposition of Sentence


                                                                           /dtJuJA ~\ ~L-
                                                                           HONORABLE MITCHELL D. DEMBIN
                                                                           UNITED STATES MAGISTRATE JUDGE
